369 F.2d 699
L. L. BOGLE, d/b/a Oil Field Maintenance Company, and Travelers Insurance Company, Appellants,v.The CALIFORNIA COMPANY, Appellee.
No. 22989.
United States Court of Appeals Fifth Circuit.
October 25, 1966.
Rehearing Denied November 23, 1966.

Appeal from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.
Meredith T. Holt, Donald E. Walter, Cavanaugh, Brame, Holt & Woodley, Lake Charles, La., for appellants.
Lloyd C. Melancon, New Orleans, La., Porteous & Johnson, New Orleans, La., of counsel, for appellee.
Before RIVES, THORNBERRY and AINSWORTH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment in favor of appellee for proctor's fees and expenses incurred in defense of a libel. The district court found that the appellants had contracted to defend the libel, but breached their obligation by failing to timely accept the defense. We agree with the findings and conclusions (R. 91-96) and with the separate opinion (R. 85-90) of the district court, 260 F. Supp. 586. The judgment was right, and it is affirmed.